Citation Nr: 1758157	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-10 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left leg below the knee amputation due to peripheral vascular disease, with residual phantom limb syndrome.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a left leg below the knee amputation.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the August 2010 rating decision, the RO denied service connection for status post left below-knee amputation due to peripheral vascular disease with residual phantom limb syndrome and a right hip condition.  

In May 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record is at least in equipoise as to whether the Veteran's left leg below the knee amputation was etiologically related to his active duty service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a left leg below the knee amputation have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his left leg below the knee amputation was etiologically related to his active duty service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service treatment records from February 1988 note a diagnosis of a left ankle sprain.  In March 1988, the cast was removed and treatment providers deemed the sprain resolved.  

During the Veteran's April 1988 separation examination, he reported a history of foot trouble but the examiner found the Veteran's feet and lower extremities to be normal.  

A March 1999 private treatment record notes the Veteran's report of 2 days of left foot pain and the treatment provider's diagnosis of gout.

A January 2007 VA treatment record notes the Veteran's report of one month of worsening left foot pain after stubbing his left fifth toe on a stainless steel cart.  The Veteran was hospitalized.  Treatment providers diagnosed ischemia of the left lower extremity and performed an aortogram with stent placement for peripheral vascular disease with embolic disease.  In February 2007, the Veteran's left great toe was amputated and, in September 2007, his left leg was amputated below the knee.  

The Veteran was afforded a VA examination in July 2010.  The examiner diagnosed status post left below knee amputation due to peripheral vascular disease with residual phantom limb syndrome and opined that it was less likely than not related to the left ankle sprain during his active duty service.  The examiner's opinion was based on the April 1988 separation examination and on a finding that the Veteran's treatment records did not mention a left foot condition for "nearly 30 years" after separation from service.  

In an April 2014 statement, the Veteran reported that, when his cast was removed in 1988, pain continued, but mildly enough that, by the time of his separation examination, he had become used to it and pushed it to the back of his mind.  He reported that the pain slowly increased until it became too great to bear.  

The Veteran has submitted a June 2017 medical opinion by a private examiner.  The examiner indicated review of the Veteran's service and post-service treatment records and opined that the Veteran's left ankle injury during his active duty service had caused compartment syndrome which ultimately led to a below the knee amputation.  

Of the two medical opinions of record, one is favorable to the Veteran's claim and the other is unfavorable.  As stated above, the Veteran reported left foot pain in March 1999, 11 years after his active duty service, and his amputation was in 2007, 8 years later.  In basing her opinion in part on a finding that the Veteran had not reported a left foot condition for "nearly 30 years" following his active duty service, the July 2010 VA examiner was in error.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The July 2017 private examiner's opinion, which found the Veteran's amputation to be due to his in-service ankle injury and explained the biological process by which this could have happened, is therefore the more probative of the two medical opinions of record.  In light of the totality of the circumstances, and after resolving all reasonable doubt in the Veteran's favor, the evidence of record supports a finding that it is at least as likely as not that the Veteran's left leg below the knee amputation was due to an injury during his active duty service.  Accordingly, the Board finds that granting service connection for a left leg below the knee amputation is the decision that is the most consistent with VA's policy to administer the law under a broad and liberal interpretation consistent with the facts of the case.  38 C.F.R. § 3.303(a).  


ORDER

Service connection for a left leg below the knee amputation is granted.  


REMAND

VA must provide an examination with regard to a claim for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends that the residuals of his left leg below the knee amputation have caused a right hip disability by altering his gait.  During the May 2017 hearing before the undersigned Veterans Law Judge, the Veteran testified that doctors had told him that his right hip pain was due to his left leg being shorter than the right.  The July 2010 VA examiner determined that any examination of the Veteran's right hip was unnecessary because his left leg below the knee amputation was unrelated to his in-service ankle sprain.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  Now that the Veteran's left leg below the knee amputation is service connected, this evidence meets that threshold, and an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for a right hip disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability began during active service or is related to an incident of service.

b. Whether it is at least as likely as not that the Veteran's right hip disability is proximately due to or the result of his service-connected left leg below the knee amputation.

c.  Whether it is at least as likely as not that the Veteran's right hip disability was aggravated beyond its natural progression by his service-connected left leg below the knee amputation.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


